Case 2:18-cv-01890-JMA-ARL Document 31-1 Filed 03/22/19 Page 1 of 45 PageID #: 601
   Case 2:18-cv-01890-JFB-ARL Document 31-1 Filed 03/22/19 Page 1 of 50 PagelD #: 373




                       EXHBIT. A.
Case 2:18-cv-01890-JMA-ARL Document 31-1 Filed 03/22/19 Page 2 of 45 PageID #: 602
    Case 2:18-cv-01890-JFB-ARL Document 31-1 Filed 03/22/19 Page 2 of 50 PagelD #: 374




      SANCTIONED CHILD ABUSE IN MIDDLE SCROOL-ADMIN, SUPERINTENDENT,
      BOARD OF ED,-TAXPAYERS FOOT LEGAL BR,LS TO COVER UP:


      "Cry all you want, they can't help you. I won't call your mother until you sign it"


      The principal to a tearful, 12 year old boy begging for his parents for over an hour, forcing him

      to sign another "admission of guilt letter", for an act he didn't commit.



      One of many ugly incidents in a two year campaign of intentional abuse against our son at the
      Garden City Middle School - to get back at us for a filing a justified complaint for their illegal

      actions related to his learning disability.



      In a classic case where the coverup is worse than the original crime, Garden City School

     officials, (GCUFSD) violated federal education law by repeatedly denying our son basic dass
     accommodations for his learning abili1;Y, but instead of rectifying it, and abiding the law, they
     compounded their initial violation with retaliation that snowballed into fake discipline issues,
      harassing our son in school, intimidating us with the the school detective, and enabling a group

     of hockey kids to bully and harass on social media, and assault him in school.



     Many GC parents can attest to discrimination by the District against kids with learning

     disabilities, but we were the first to complain to the Office of Civil Rights (OCR), demanding
     adher~ to federal education laws. Plus, a visiting, interim administrator, called out the
     unfairness to our son, ovem.ded their denials, and granted him federal protection.



     45
Case 2:18-cv-01890-JMA-ARL Document 31-1 Filed 03/22/19 Page 3 of 45 PageID #: 603
   Case 2:18-cv-01890-JFB-ARL Document 31-1 Filed 03/22/19 Page 3 of 50 PagelD #: 375




      They didn't like our OCR complaint, or being ovenuled, and these "educators", entrusted and

      mandated to care for children, took their anger out on our son and family with a vengeance.



      Their vendetta included intentional emotional abuse and bullying against our son inside the
      building (adult v. child), with "framed" discipline i ~ police home search, use of unverified

      and false police reports submitted to school by a group of hockey kids with intent to get him

      suspended, anonymous threats on social media, attacks on our house, damaging our property, and
      screaming vile insults.


      Last, but not least, our son was assaulted, blindsided, near bis locker, punched 20x in the head,

      and kicked repeatedly while on the floor, causing concussion and sprained ankle. The school
     enabled this act of violence by a hockey kid (JS), by covering it up. The attacker was barely

     punished, instead they punished our son for calling him an "inappropriate" word ("ti.got") during

     the incident. It was like sentencing a rape victim to equal years in prison as her rapist, because

     she called him a "pig" during the attack. The hockey kid (and bis parents) bragged about getting

     away with the assault, until (JS) was arrested by ~ GC police.



     Adding insult to injwy, the District started a smear campaign, and created false, exaggerated
     discipline issues, to "build a file" on him, paint him as a bad kid, to discredit him, and exonerate

     themselves in investigations.


     They've used this sinister tactic on many, including teachers and other students - "weaponizing"

     personal files by "creating" official documents on targets, adding false details and negative
     insinuations. They also get staff, students, or pay "independent" investigators and doctors, to
     write negative reports on the taigeted person, for permanent files. It looks authentic, as they are
     based on a kernel of truth.

     45
Case 2:18-cv-01890-JMA-ARL Document 31-1 Filed 03/22/19 Page 4 of 45 PageID #: 604
    Case 2:18-cv-01890-JFB-ARL Document 31-1 Filed 03/22/19 Page 4 of so PagelD #: 376




      An expert on adult v. child bullying, Prof Alan McElvoy has written that it leaves deeper scars

      than child v. child because the violation of trust is so prof~ and kids can't fight back. Adults
      control the narrative and further traumatize the child by saying the kid is lying. It happens in
      many school, according Prof McElvoy, but there's usually no protocol to file complaints about

      adult bullying of children.


      We complained to the Superintendents (Robert Feirsen and Alan Groveman), but they turned a
      blind eye, and the BOE, paid for white-washed, "independent" investigations.



      These "educators" in GC broke criminal law by intentionally inflicting psychological harm on a
      child, they broke federal education laws by enabling bullying, and punishing our son directly for

      his learning disability, but most importandy they broke the heart of my then-7/8tb grade son. The
      sparkle in his beautiful eyes dimmed for a while, as did his adventurous, fun-loving spirit. They

      stole his innocence. his 8th grade experience, and created a hostile learning environment for my
      inquisitive, intelligent, boy at a critical age, the tween years, when "fitting in" is paramount
      They shamed and embanassed him in front of bis peers, because they thought they could get

      away with it.



      The adult perpetrators will be held responsible for their crimes, but .ran never get that

      innocent time back.


      The old adage fits here - the pen is indeed mightier than the sword, especially when the "pen"

      has truth and evidence on its side. Their "swonl" is made of fake documents, false innuendo, and

      expensive lawyers willing to cover up crimes against children.



      45
Case 2:18-cv-01890-JMA-ARL Document 31-1 Filed 03/22/19 Page 5 of 45 PageID #: 605
    Case 2:18-cv-01890-JFB-ARL Document 31-1 Filed 03/22/19 Page 5 of 50 PagelD #: 377




      And as all moms will understand, bell hath no fury like that of a mother whose child has been
      abused by adults.


      WHY AND ROW TBEIRABUSE BEGAN -DYSGRAPBIA:
      "Stand outside for the rest of class until you learn how to write. My S-year old niece has better

      handwriting than you.", a science teacher t o - sending him shame-faced to the hallway.


      In spring of 6th grade, -was punished for sloppy writing and math equations, losing points

      on exams and homework. Some teachers viewed it as intentional, and "lazy". He was often told
      to re-write assignments, a pain-staking process for him. It didn't make sense, as we knew he

      would write legibly if he could, to avoid re-writes and punishments. We decided to have him
      tested at the suggestion of a teacher.



      After extensive evaluation, with two experts, and an occupational therapist - he was diagnosed

      with dysgraphia, a learning disability where writing and lining up numbers is difficult It's not
      intentional, and afflicted kids are often embarrassed, because they know they am't writ~ sketch,
      draw, or present math like their peers, but they don't know why, so it may come across as

      defiance to a teacher. It often goes undiscovered until later grades, when assignments and math
      problems are longer, more detailed, and better hand-writing is expected.


     Ma.was in.good company though- people with dysgraphia often have above-average IQ's -
      Thomas Edison, General Patton, Albert Einstein and Agatha Christie - all reportedly had

      dysgraphia. Ila also tested extremely high for his "working" memory, and auditoay learning

      skills, meaning he could hear lessons in class, and quickly grasp and retain concepts and facts.
      Apparendy he unconsciously developed this "auditory" skill, to compensate for his writing
      challenges.

      45
Case 2:18-cv-01890-JMA-ARL Document 31-1 Filed 03/22/19 Page 6 of 45 PageID #: 606
    Case 2:18-cv-01890-JFB-ARL Document 31-1 Filed 03/22/19 Page 6 of 50 PagelD #: 378




      Doctors said a solution was easy - laptop in school, extended time for written exams, copies of

      class notes (taking legible notes quickly was hard), and not penalizing him for sloppy writing,
      math, or notebooks, because that would be like punishing a kid with a limp, for not running as

      fast as other kids in gym.



      We submitted the doctors' recommendations to the school.


      But many families can concur that the GCUFSD seldom makes life easy for children with

      learning disabilities, and they were extremely unkind to. . OC parents are often forced to
      fight GCUFSD with lawyers, for simple, doctor-recommended, accommodations. They don't
      want kids who require anything "extra" in the classroom and try to push such families out to

      private schools, by stonewalling, delaying evaluations, making life unpleasant for the kid in
      school. I've learned that it's a practice called "delay and deny", used by some schools on Long

      Island, and around the country, but it's against the law.


      We spent six months, politely applying for these accommodati~ at three lengthy S04 meetings,

      but the principal Dr. Osroff and head of Pupil Services Lynette Abruzzo continued to delay and

      deny, deny, deny - based on illegal, and illogical grounds, that-was "too smart, his grades

      are "high enough", "dysgraphia is not real", "he can just take a keyboarding dass.", "the doctor
      reports you submitted are fake". Poor- heard them desaibe his struggles were "fake" and

      "he could do better if he tried.", when he knew inside he could not They shamed him, and to this
      day he's embarnssed about dysgrapbia. This abuse went on umil Christmas of his 7th grade.

     -     was still losing points for poor penmanship, sloppy notebooks, "intentionally" poor art,
      collages, (sent out of Tech ell§ and detention, for "not tlying hard enough on auto sketches"). It
      was embarrassing for him, that he couldn't   maw a car like the other kids so easily could, but then
      45
Case 2:18-cv-01890-JMA-ARL Document 31-1 Filed 03/22/19 Page 7 of 45 PageID #: 607
    Case 2:18-cv-01890-JFB-ARL Document 31-1 Filed 03/22/19 Page 7 of 50 PagelD #: 379




      he was ridiculed and punished, by his teacher and guidance counselor .. who knew he had

      dysgrapbia. He feared humiliation or punishment for something he couldn't conttol. At a 504

      meeting, my husband, who has worked in war zones around the world in tv news, joked that the
      GCUFSD was more slippery to deal with than the Taliban - they didn't laugh.



      Finally relief came due to the humane act of a retired educator, acting as an "interim

      administrator" in OC. He's one of the most highly regarded school officials on Long Island, Dr.
      Stuart Grossman.


      On his last day in GC Schools, before winter break, he called us to his office for a private

      meeting to grant- S04 plan with federal protections, over-ruling the school administration's
      denials, because "he felt sorry f o r . that they were treating him so poorly", and his last act in

      the District would be to "get justice for him."


      We welcomed and appreciated his kind act, but the OCUFSD was furious, and retaliated upon

      return to school in January o f - s 7th grade, until the following June of bis 8th grade.



      We complained to Superintendent (Feirsen), the Head of Pupil Services Lynette Abruzzo, (who

      ironically is paid to help kids with learning disabilities), and the BOE, but nothing changed.



      INTIMIDATION:
      They retaliated on several fronts - legal threats, "visits" to our home by the school detective,

      continued denial and non-implementation of accommodations in claues, more punishment of
     - f o r disorganized/writing, and the "fake" discipline punishments began, resulting in lost
     instruction time, stress, and humiliation in school.



     45
Case 2:18-cv-01890-JMA-ARL Document 31-1 Filed 03/22/19 Page 8 of 45 PageID #: 608
    Case 2:18-cv-01890-JFB-ARL Document 31-1 Filed 03/22/19 Page 8 of 50 PagelD #: 380




      From January-June of his 7th grade, we applied again, for the basic school accommodations •✓
      needed, but they stonewalled, or grudgingly granted them, but failed to implement in class, and
      continued to punish for poor handwritin& disorganized notebooks etc. His pediatrician and
      dysgraphia/dyslexia specialist both wrote and called the school, saying they were inflicting
      psychological hann on him, causing stress and ~ due to direct punishments of his

      disability, and denying him accommodations he needed to "level the playing field", but they

      ignored the doctors. One specialist from Weil Cornell in Manhattan, who had spent three days
      with- evaluating him, said, she "had never dealt with school officials who were so
      recalcitrant and uncooperative". She advised that we remove him from the school, or get a
      lawyer. -     wanted to stay with his fiiends, he bad an extensive social life, and it was a
      difficult age to uproot him - he was very emotional about it, so we hired a lawyer, and requested
      another S04 meeting. I deeply regret, and feel enormous guilt about leaving him there, but we

      never imagined these "educat.ors" would be so abusive to a child.



      Other forms of intimidation included registered notice from the OCUFSD for a residency hearing

      in the Village, forcing us to hire a lawyer to rebuke (easily), but time-consuming and expensive.

      They also sent the school deteclive to investigate our house for residency, snoop around, check

      our mail, which neighbors saw.



      But their most evil acts started when they targeted tllllin ~ where he was unprotected -
      tonnenting him with the "fake" discipline issues.


      As mentioned earlier, we've come to learn that weaponizing personal records seems to be modus

     operandi for the OCUFSD. There are accounts of retaliation against teachers, and students, by
     creating defamatory files with false innuendo, negative insinuations. They abuse their power as
     custodians of permanent recools, to threaten and intimidate.

     45
Case 2:18-cv-01890-JMA-ARL Document 31-1 Filed 03/22/19 Page 9 of 45 PageID #: 609
    Case 2:18-cv-01890-JFB-ARL Document 31-1 Filed 03/22/19 Page 9 of 50 PagelD #: 381




      Their first attempted suspension was for alleged "penis post-its". The school principaJ Osroff'
      said tilllhad drawn "graphic penises on post-its and affixed them to backs of others students in
      gym." We knew immediately it was unttue, a s ~ barely draw a stick-figure due to bis
      dysgraphia, (it was absurd as they knew he could not draw!). The boy who actually drew the

      "graphic penises", and chased kids in the locker room was a hockey kid (SV). We proved this,

      and Superintendent Feinen had to grudgingly overturn. Buz-M1ad already served time, was

      pulled out of classes, embmassed, and traumatized by the aggressive principal.


      I refer to "hockey" kid, as it's a key thread in events of the following year. A group of hockey
      players harassed and bullied. and our family for about 18 months and got away with it,
      because the MS principal ignored evidence and complaints, and enabled them.




      lunchroom and making racial slurs to the lunch lady". Again, two hockey kids, including the
      same (SV) noted above, had stolen. .s lunch ID card from his locker, tried to use it to pay for
      lunch but card was decli~ so they walked away with the food, without paying, and made a

      racial slur to the lunch lady who was calling after them. . .was pulled out of class again
      because his card was attached to the incident. We were advised of suspension in progress. He

      was interrogated with leading questions, and again called a liar by the principal, when he said he
      didn't do it I asked if lunch lady would ID..-, and reluctandy they called her, she came in and

      confirmed it was NOT 1lllt Another suspension attempt overturned, but still stressful,

      humiliating, and loss of instruction time.


      The third attempt was the "poopy head" detention. During keyboarding class, -        wrote "JJ is
      a poppy head", on the class smart board, referring to a friend. Teacher sent-to principal's

      45
Case 2:18-cv-01890-JMA-ARL Document 31-1 Filed 03/22/19 Page 10 of 45 PageID #: 610
    Case 2:18-cv-01890-JFB-ARL Document 31-1 Filed 03/22/19 Page 10 of 50 PagelD #: 382




      office, but a visiting, interim, vice-principal was on duty, Mr. Martin Malone. He phoned me to
      infonn me, and said he spoke to    a      and was confident be would not write on smart board

      again, adding that. was polite, cooperative, and would serve a minor lunch detention, case
      closed. The next day Principal Osrotr returned to the building, (he was absent the prior day, so
      missed the "poopy head infraction"). We got a call    that.    was in serious trouble for

      "bullying", that the Osroff' viewed the "poopy head" comment as a form of harassment and
                                                                      9k would be punished more
      bullying, (the kid did not complain, nor did his parents) and that
      severely, bullying charges were being added by Principal Osroff: and a was called down to
      his office again. I called Mr. Malone, who had not been infOJU1ed of the added charges. He said
      he would investigate. He sent a message saying there would-be no further punishment, or added
      "bullying" charges to an infraction he had already adjudicated and resolved. I called him to thank
      him, and he said he "was very surprised" they tried to add bullying to a minor offense, after-the-

      fact.


      The principal of the MS was obsessive about our son, in a weird way. Other kids commented that

      they had barely ever saw the principal, and most had never been in his office, yet- was
      called down, sometimes several times a week, and inappropriately and aggressively questioned,

      with leading questions. And during the many "hearings" in his office, this principal always seem

      "gleeful", to us, when imposing a punishment on • . -          reported to us that Principal OsrotT
      tried "to put words in my mouth, getting me to say things I didn't do or say, and telling me that I
      did things on purpose". I then requested in writin& that the school social worker, or another

      adult always be in the room, when he questioned A        But S 11,said the social worker, Mr.

      Keegan Baker, started participating, but never helped him when the principal was being
      aggressive, he just stared at the wall.




      45
Case 2:18-cv-01890-JMA-ARL Document 31-1 Filed 03/22/19 Page 11 of 45 PageID #: 611
    Case 2:18-cv-01890-JFB-ARL Document 31-1 Filed 03/22/19 Page 11 of so PagelD #: 383




       Intimidation continued when the school detective visited our house again. He called my cell
       phone one afternoon, which was shocking that he had my number, saying he had reports my sons
      had guns and wanted to speak to me. I said absolutely not, they have toy guns, but we have never
      owned, or touched guns in our lives. I said I could come by the station to speak to him, on our

      way home from a baseball game in Glen Cove. He responded, "No, I'm in front of your house

      now, waiting for you.". Shocked again, I said, "Why?", he said he wanted to see their guns. I said
      "No, I don't have any." We pulled up home and he was waiting in ftont of our house. I said, "I
      would prefer to talk at the station," he had threatened me and said, "We could do this the easy
      way, or the hard way." My sons, then 11 and 12, were nervous. His tone and demeanor were
      aggressive. He walked around our house, taking bis time, looking around, searched the garage,
      the basement, their Nerf pile. He picked an airsoft, plastic, 20 dollar gun, and he said kids should

      not use those, and then he left a flyer on the table about kids and guns. His visit was based on an

      unsubstantiated allegation by a 12 year old hockey kid (FS), who said he saw a photo of a gun on
      the Internet from my sons. I was flabbergasted, and said, surely there are lots of photos of guns
      on the Internet? This was ridiculous. It was obviously a visit daigned to intimidate. I wrote a
      complaint letter to the Commissioner Jackson about this highly inappropriate behavior, but got
      no reply.



      Meanwhile, the school administtation made our son's school experience as unhappy as possible.

      He's athletic, but was cut from every team he tried out for at the Middle School- baseball,
      basketball, tennis, volleyball. Other kids expressed surprise, as be always performed well in
      tryouts and had been on sports teams in OC since age S. He was also asked to leave the no-cut
      football team for missing some practices for tutoring. The way they cut him was designed to
      humiliate - they didn't forewarn him, or give him the option to sit on the bench. Upon anival for
      practice one afternoon, his locker was empty of bis gear and uniform, the head coach and athletic

      director called him in, (which was high level for a 7th grader) informed him he was off the team,

      45
Case 2:18-cv-01890-JMA-ARL Document 31-1 Filed 03/22/19 Page 12 of 45 PageID #: 612
    Case 2:18-cv-01890-JFB-ARL Document 31-1 Filed 03/22/19 Page 12 of 50 PagelD #: 384




       he was told to call home to get picked up. This is a kid who has played sports since the age of S,
       always liked by COKhes for his effort, team spirit, and positive attitude. Cutting him from every

       team was an obvious pattern. When I asked the athletic director how it could be that an athletic

       boy, with such enthusiasm, could not participate in a single team at the Middle School, he was
       finally put on the 8-team for baseball, but that was only because I asked. The same with

       orchestra and music. He had played violin and piano for over 6 years, earning "outstanding"

       scores in NYSMMA up to level 4, but was banned from orchestra, "for not being able to read

       notes", which was wildly untrue, as note reading skills were mandatory for NYSMMA exams.
       The principal's Hnail said the orchestra expulsion was because he could not read music, but

      Ille did not have his violin in school the day cited as the day he was "tested", it was in for
       repair. His NYSMAA results could refute their daims anyway. But, as always, they created their

      own narrative and paper trail of lies to cover themselves. Same happened when he tried out for

      jazz band, piano. He was rejected over, and over - but he kept trying. It was confusing,

      demoralizing, and heart-breaking to watch a young kid persist to be part of something.


      I kept telling him, that we have to continue doing the right thin& when the wrong thing is
      happening to you/us.



      The MS admin deprived him of bis rights to a full education, and created a hostile learning
      environment. Adding insult to the loss of music, Director of Arts for the District, Nina Prasso
      decided to hurt him in the future also. She confirmed, inanely, that, since   -was   not admitted
      to MS orchestra, he could NEVER play in high school, even if he achieved level 7 NYSMMA

      privately. Dr. Feinen confinned this ridiculous assertion. I challenged them, asking, what if a
      student moved to GC in 9th grade, and was a level 7 violinist, would they also be banned from
      the HS orchestra because they bad not played in MS? They of course, could not answer this, and

      just ignored it.

      45
Case 2:18-cv-01890-JMA-ARL Document 31-1 Filed 03/22/19 Page 13 of 45 PageID #: 613
    Case 2:18-cv-01890-JFB-ARL Document 31-1 Filed 03/22/19 Page 13 of so PagelD #: 385




       Obvious patterns emerged - discrimination in ~ c u l a r activities, calculated attempts to
       create a bogus, negative "discipline" file, and the hockey kids submitting false allegations to try

       to get -    in trouble.


       We complained to the BOE, and Superintendent again, but, as before, white-washed
       investigations, exonerating themselves -nothing happened.


      Meanwhile, the lawyer we hired finally won comprehensive accommodations for J1ll.r at a S04
       meeting in June of his 7th grade. We were ecstatic. Starting in 8th ~ 91Pcould attend a
      daily resource class to get copies of notes, make up written exams he couldn't finish due to slow
      writin& and catch up on the lost time. This teacher could also advocate for him in his other

      classes. if needed. If they had granted 27 1 th:s support class a year ago, his life would have
      improved dramatically, and acrimony would have abated, but we were happy with this victoly,
      and hopeful he would start 8th grade with a clean slate and level playing field.


      But, relief was mixed with rage and shock that month, after their intentional mishandling of one
      of the ugliest incidents our son experienced at the MS.



      ASSAULT IN SCHOOL HALLWAY


      For months   .was      losing points in dasses for missing books, and papers from his binders. He
      had also found empty cans, and garbage in bis locker a few times. It was a mystery.


      One afternoon he arrived to find a hockey kid (JS) in his locker . . . said "Get out my locker
      fagot", and the kid, shocked at being caught (he later told police), went nuts, attacked -

      45
Case 2:18-cv-01890-JMA-ARL Document 31-1 Filed 03/22/19 Page 14 of 45 PageID #: 614
    Case 2:18-cv-01890-JFB-ARL Document 31-1 Filed 03/22/19 Page 14 of 50 PagelD #: 386




       punched him in the bead 20x in a rage, •      fell, and this boy kicked his leg repeatedly - causing
       a concussion and sprained ankle.


       A Spanish teacher pulled him    otra took them to principal's office, and reported that (JS)
       appeared to be the aggressor.



      •     was in pain, limping, went to nurse to get ice, asked if they could call his Mom. Principal
      said "No, get out to the sports field nothing is wrong with you". • went to a restroom and
      called from his cell phone, whispering, telly, "Mom, please come help, get me ."


      I rushed to the school, my cell phone rang upon arrival. It was assistant principal Marr, saying
      . , s been involved in a scuffl~ he's ok, but we are taking disciplinary action against him, and

      you will have to come for a suspension hearing tomorrow." Their coverup was in progress. I

      walked in, as I ended the call with the vice-principal, and they were shocked to see me, as they
      obviously thought I was home. I went to my son, and he told me what happened to him. I asked
      to see Principal Osroff. At that moment his door opened, and out came the hockey boy (JS),who

      had assaulted llltt, with his mother, very cordial~ smiling at Orsoff: until they saw me, and were
      obviously shocked. I asked him if I could speak to him, as my son had was injured, and he said
      no, there would be a "suspension hearing against your son tomorrow for using an inappropriate

      word in school" (fagot). -was limping, a huge lump on his forehead, and was the victim of
      an unprovoked attack in school, but was being suspended. The attacker JS and bis mom smirked
      and walked out. I left and took•k to the pediatrician where he was diagnosed with concussion,

      sprained ankle, referred for x-rays and to a neurologist She said it should be reported to the
      police, if the school was ignoring it.




      45
Case 2:18-cv-01890-JMA-ARL Document 31-1 Filed 03/22/19 Page 15 of 45 PageID #: 615

    Case 2:18-cv-01890-JFB-ARL Document 31-1 Filed 03/22/19 Page 15 of 50 PagelD #: 387




       We reluctandy filed a report with the police, as we checked with the school, and they said they
       were not taking action. JS was arrested. He admitted the assault, denied nothing, said he had a
       grudge against -      relating back to a minor incident in a music class years before. Very weird.


       Evidence disappeared, hall camera was gone the next day, Spanish teacher was "not available"

       for questions, police said the Teacher's Union would not allow her to speak to Det. Pedone, and
       the MS principal lied, and equalu.ed blame and punishment to downplay the violent assault

       against   111119c received equal punishment to the hockey kid who assaulted him, and was
       suspended for one day for saying "fagot" in school. The boy and his parents bragged about
      getting away with it, and the police had to tell them to stop. -told the detective that he



      was not even on     .,s
      wanted to punch JS back, but knew he could not do that, or face big punishment This kid (JS)
                                radar, social group, or anytbing.4alk never even suspected that this boy

      was stealing from his locker.



      We learned this assault in school was related to an ongoing campaign by the hockey kids to stop
      the hockey rink at Community Parle from being used as a basketball court in summer. They
      (falsely) thought 9k and others would play on "their" rink. They griped on social media,
      blaming    .tit online petitions, #saveourrink, later they attacked our house several times,
      damaged property, screamed obscenities and curse words, calling a me a f'cken c'nt" and other

      vile phrases heani by many, broke into our garage, sent anonymous threats on social media,
      threatened our younger son in school, and on bus. They posted negative comments      about.        on
      a petition. All this was ironic, as -didn't care about the rink, and they based their imaginary

      grudge against him, on an article I wrote for the GC newspaper, called "New Ideas for the
      Village pool.", where I suggested that Recreation Department plans to use the hockey rink as a
      basketball court in summer, "might be a BAD IDEA since it was too far away from the pool to
      supervise kids."'

      45
Case 2:18-cv-01890-JMA-ARL Document 31-1 Filed 03/22/19 Page 16 of 45 PageID #: 616
    Case 2:18-cv-01890-JFB-ARL Document 31-1 Filed 03/22/19 Page 16 of 50 PagelD #: 388




       In the minds of these hockey boys, this innocuous line in the village paper, written by me,
      justified a year of abuse, an assault in school, and a fiamed suspension. I even wrote a brief,
       polite, letter, published in the GC paper, clarifying my statement, our lack of interest in the rink,
       asking them to leave us alone - but it did not stop them. I also sent it to the school, and told them

       that kids were whispering threats to my sons in school, sending texts, online campaigns about the
       rink blaming us, but they ignored it.


       It remains disturbing that these hockey kids felt so empowered to t h ~ physically harm
      another student, brag about their violence on social media, damage property, bully etc, - and the
      :Midclle School admin let them get away with it But letting the hockey kids bully4811.was
      obviously to their advantage. Anonymous text threats were traced back to a hockey player's

      (RM) mother's phone. We filed two DASA (Dignity for All Students) complaints, standard

      policy, but as others can attest, DASA investigations in OC schools are a sham. The MS principal
      ignores evidence, and declares a ruling of "no finding", in bullying "investigations". They don't
      want blemishes on the school district's reputation, or negative outcomes to affect "Blue Ribbon"

      status.


      But this kid {JS) got away with a violent assault, bragged about it, and hockey kids started

      harassing MORE because they were now fiuious that JS was anested. The MS turned a blind
      f/'je to the bullying, thus enabling it, which helped the school's agenda of retaliation against us.
      Ignoring bullying is a violation of federal education law and stat11tes, whiclt require schools to
      stop bullying -"when peer harassment based on race, color, national origin, sex or disability is

      sufficiently serious that creates a hostile environment and such harassment is encouraged,
      tolerated, not adequately addressed or ignore by school employees".




      45
Case 2:18-cv-01890-JMA-ARL Document 31-1 Filed 03/22/19 Page 17 of 45 PageID #: 617
    Case 2:18-cv-01890-JFB-ARL Document 31-1 Filed 03/22/19 Page 17 of 50 PagelD #: 389




       The hockey kids got the message from the MS principal dley could act without impunity against

      -      Experts says when adults bully kids, other kids feel they can target that kid also. Prof
      McElvoy says that "when students are targeted by educators, they often feel shamed and
       powerless. Adult v. child bullying can also have a contagion effect, indicating to students that the
      bullying of a particular individual is acceptable and making the individual vulnerable to more

      abuse."


      Now the hockey kids and principal were angry that (JS) was arrested, blaming us for reporting
      him, when it was actually the principal's inaction that caused the arrest.


      Not coincidentally, the next act of revenge involved the MS Principal, hockey kids, and the same
      school detective.



      In a blatant act of injustice and discrimination, the MS principal suspended ~ o r three
      months due to more unverified and contrived allegations by hockey kids, while the hockey boy
      (JS), who committed a verified assault in school, was only suspended for one day.


      The three month suspension was based on attacks on our home by hockey kids on a Saturday,
      Halloween Day of his 8th grade.




      HALLOWEEN SUSPENSION:

      As outlined here, for over a year Principal Osroff'bad tried to suspend -     and failed, Detective
      Pedone had intimidated us, and violated protocol by building a file on a minor without notifying
      a guardian (they were false reports, so we could have refuted), and the hockey kids bad harassed,
      assaulted, and tried to framea

      45
Case 2:18-cv-01890-JMA-ARL Document 31-1 Filed 03/22/19 Page 18 of 45 PageID #: 618
    Case 2:18-cv-01890-JFB-ARL Document 31-1 Filed 03/22/19 Page 18 of 50 PagelD #: 390




       This trifecta of evil succeeded with their petty vendettas on Halloween Day of his 8th grade, with
       a three,.month suspension,
       based on false allegations by the hockey kids, collected by Detective Pedone, and prosecuted by
       Dr. Osroff.


       Principal Osroff was determined to suspend -        even if it meant ignoring mitigating details or
       checking facts. He aggressively interrogated our poor son in his office, no parent present, forcing
       him in tears to sign an admission letter, refusing pleas to call home, calling him a "liar", using
       the contrived allegations of "dangerous threats", submitted by the hockey kids, and collected by

       Det. Pedone.   f//lt then 12 years old, was pulled out of clau, surrounded by adults, and
       embarrassed with a locker search for weapons, treated like a criminal. Osrotr and head of

       guidance Gina Christel tonnented him, without verifying the hockey kids' claims. When we were

       finally called, upon arrival, Christel solemnly advised us that the "the GC police had brought a
       serious report to them about a,, which the GC police later said was absolutely false, and that
      the school had requested the hockey allegations from them.


      This "police report", their basis for the 3-month suspension, was a compilation of unverified
      allegations by hockey ki~ with cheny-picked details, third-party, edited texts, and a photo of

      -      on Halloween Day in his gangsta costume looking ominous and holding bis plastic gun
      (Halloween was five days prior to the suspension). Detective Pedone collected their "evidence",
      and gave it to Principal OsrotT. They accepted this ~de account, and barsbly interrogated

      and punished -with what was the longest, and most expensive, suspension in Garden City

      school history - daily private teaching, expensive evaluations, lawyers etc.independent experts
      etc.



      45
Case 2:18-cv-01890-JMA-ARL Document 31-1 Filed 03/22/19 Page 19 of 45 PageID #: 619
    Case 2:18-cv-01890-JFB-ARL Document 31-1 Filed 03/22/19 Page 19 of 50 PagelD #: 391




       Also, the hockey kids falsely portrayed themselves as victims in their police report, instead of the
       perpetrators they actually were. They had repeatedly ambushed our house on Halloween. It was
       Saturday and the streets were full of trick-or•treateQ.


       A group of them gathered from various parts of town, at a house on the comer of our street,

       home to one of the hockey kids (FB).°'They first intruded on our home soon after midday, until
      dusk- throwing garbage on our lawn and pore~ shooting toy air guns at our windows1
      screaming obscenities and insults, breaking into our garage to steal silly string cans, and smoke
      bombs, cracking Halloween statues, and web decorations on our porch, tossing our candy bowl
      all over the ftont lawn, ~ g to kill our dog, who kept barking at them whenever they
      approached our porch, and more. One said they were getting revenge for the arrest of JS. (the

      hockey kid who had assaulted- in school).


      They ignored my requests to stop. Young trick-or-treaters were passing. They yelled f ~ and
      his friends to come out. Ille, and a few others were dressed as "gangstas" that year, low•slung
      pants and gang symbol shirts, carrying plastic gun - like hoodlwns. I had even taken A to
      Jackson Heights, Queens, for a "gangsta" crewcut with the Mets logo shaved in back, to mark
      the ongoing World Series. He looked authentic "gangsta", as can be seen in photos they
      submitted as "evidence" - he thought it was "cool", as an 8th grade boy would Dr. Osroff lied in

      the suspension, and insinuated that   e    dressed like this to threaten them, he "omitted" that it
      was a Halloween costume, and even changed to date to Nov 1, to intentionally confuse the facts.


      We thought the hockey kids had finally gone, but when . . and his friends came out, they
      attacked again, air and nerf ~ silly string they, d stolen from our garage, tossing smoke
      bombs, running rampant over our property, trampling bushes, knocking over flower pots,
      screaming insults. -     and several fiiends fought back, with their toy air soft, nert: and water

      45
Case 2:18-cv-01890-JMA-ARL Document 31-1 Filed 03/22/19 Page 20 of 45 PageID #: 620
    Case 2:18-cv-01890-JFB-ARL Document 31-1 Filed 03/22/19 Page 20 of 50 PagelD #: 392




       guns, laughing at them. I chased them away, but they returned, yelling, throwing more cans,
       candy, on porch, and at windows. I walked my dog at dusk, and told them to stop and go home,
       as they were still gathered across the street from our home.

                                    •·
       The hockey group instigated everything that day. They came to our street, from different parts of

       the town, with an obvious intention. -    never sought them out, went near, or damaged their
       homes, threatened them, or screamed insults at their parents. He's not that kind of kid. One of the
       boys who had helped the hockey kids (RM), returned the following day with his father, to
       apologize and help dean up their mess on our property.



      That Halloween evening,    -and      two other kids were watching the Mets World Series game,
      and sent texts to a friend (PM) who helped the hockey kids break into our garage earlier in the

      day. PM had been to our house often, so he knew the layout of the garage, which was - ' s Met
      cave, where bis fiiends often gathered, to play play x-box (loudly), and other games etc. They
      asked PM why he helped the hockey kids attack our house earlier that day, why he helped them
      steal the silly string and smoke bombs, and they told PM they were going to "attack, get even,
      and "f'cken kill the hockey players", bully them back, and "bum down their houses", and one
      said, they would "get back at them in school" for attacking our house earlier in day, and castrate

      them like gangsta's" They took a photo of aa.in his Halloween "gangsta outfit" with his toy

      gun, looking ominous, and sent it with the texts, as a joke. The words were very harsh, but in full

      context, without the editing of the hockey players, it was obviously a joke, a "gangsta threat", in
      context of Halloween, the costume, and events that afternoon. Most significantly, all the hockey

      kids had seen alfthat day, and "exchanged" fire etc in their battles, so they knew it was a toy
      gun, and that   -was    in costume in the photos, because they had seen him as a "gangsta" all
      day, but they lied to the police anyway, and said they thought the photo was a real gun, real
      gangsta pose. Also, it is mentioned in the texts that several MS boys sent the texts, and took the

      45
Case 2:18-cv-01890-JMA-ARL Document 31-1 Filed 03/22/19 Page 21 of 45 PageID #: 621
    Case 2:18-cv-01890-JFB-ARL Document 31-1 Filed 03/22/19 Page 21 of 50 PagelD #: 393




       photo of -     they sent, but the MS singled out 9out of 1S MS boys involved that day. Also,
       to reiterate, this was a weekend. private texts, nothing to do with school.



      But this "friend" PM, gave   .s      private texts to the hockey group, and the hockey group lied
      and reported an edited version of these private texts to the police, as genuine threats, and a

      genuine gun, and they never told the police about their attacks on Halloween, and misled the
      police that 11111,had threatened them directly on social media, which was absolutely false. They
      were private texts, sent as a joke, to PM, which we could prove, and PM knew. The police wrote
      up the hockey complaint about 11111k, but said they dropped the matter as insignificant, and took
                                   ., .·
      no further action. They never came to us, or checked what happened, or spoke to A               for his
                                                                                     .....
      side, or investigated the texts authenticity, or cil'Qllllstances, they later told us, as they viewed the
      hockey kid allegations as "inconsequential". Also, five days passed since the private text

      "threats" on Halloween night, and -         and his friends did not act on those texts and, -       and
      his friends from Halloween night, spoke to PM on Monday in school, and joked about the texts,
      and clarified to him, that they were obviously a joke.



      But, Det. Pedone gave these unverified hockey allegations/texts to the MS principal, and -

      was suspended for three months, based on this misconstrued, vengeful, hockey version of
      events.


      The principal interrogated - k aggressively and inappropriately, about the false allegations
      made by the hockey kids to the police, including their edited texts. He forced •         to sisn letter
      of admission, ignoring his pleas to call his parents, and 8k refused to sign the he had sent all
      the texts, because he did not. The principal ignored ~ version of events, about how the
      hockey kids instigated it all, and attack our home to get revenge for their tiiend's (JS) arrest for
      assaulting tllll in school month's prior.

      45
Case 2:18-cv-01890-JMA-ARL Document 31-1 Filed 03/22/19 Page 22 of 45 PageID #: 622
    Case 2:18-cv-01890-JFB-ARL Document 31-1 Filed 03/22/19 Page 22 of 50 PagelD #: 394




       The hockey boys were never questioned about their actions on Hallow~ or how they edited the

       texts, nor were they punished for filing a false police report PM, who by now, knew for certain

       that the texts were a joke, and had been sent by many, lied to the police anyway, and le..al: get

       in trouble, to save himself from being punished for distributed them. -      never sent them to the

       hockey kids, PM did). One of the hockey kids (FB), went on the bus with -          to and from

       school, attended local religion class, and a basketball game with PM, all without incident the

      ~s after Halloween, before the suspension was imposed. It was very obvious that the texts
       were not genuine, and that- and bis friends would not act on them. If these hockey boys
      were truly afraid, why did the go on the bus, and attend these events with- present? They
       also bad known. . for years, and he had never, ever been aggressive or violent in his life, in

      school, sports or anywhere, never a single act of aggreaion, in any venue or team, or in school.



      The hockey group instigated evesytbing that Halloween day, gathered on our street, sought_
      out, damaging our house. . . . never went looking them, or near their homes.


      The MS principal and head of guidance Gina Christel, dido 't care about the actions of other MS
      kid involved on Halloween, or that nothing happened in the five days following Halloween, they

      just imposed the 3-month suspensA~ .also kn~~$ that these hockey kids bad ~ed- to frame
      9k several times prior with false evidence.
                                                                                        ·•~.



      This was deeply traumatic for- - the blatant unfairness that the hockey boys lied to get him
      suspended, and bragged about it. The undeserved embanassment and stigma in school, and the
      village. That the principal ignored his side of events, singled him out, and none of the other kids
      were even questioned. One of the boys (RM) told kids on the bus, "it was so funny the adults

      believed us." Also traumatizing, was the dishonesty of the adults. Kids have a keen sense of

      45
Case 2:18-cv-01890-JMA-ARL Document 31-1 Filed 03/22/19 Page 23 of 45 PageID #: 623
    Case 2:18-cv-01890-JFB-ARL Document 31-1 Filed 03/22/19 Page 23 of SO PagelD #: 395




      justice, and he knew the adults were lying, treating him unequally. He changed on the day of the
       suspension.


       As his Mom, I sensed the shift, to a kid who_ no longer believed that innocent belief that all

      adults/teachers had good intentions, and I just felt that he had lost that youthful, open-hearted,

      trusting approach to life that kids have. His face was blank, hurt, and disillusioned. It aff'ected
      our whole family. It's hard to describe how heart-breaking and unfair it all felt.



      - " also, felt a strong sense of betrayal &om PM, the boy who gave their private texts to the
      hockey kids, to use against him. To repeat, PM had spoken to 1111k and two other boys about the
      texts, in school, the Monday after, so he knew they were a joke. The boys confinned this to PM,

      they all laughed about them. PM bad been to our house often, at the request of his parents, who

      said he was shy and asked if~ d include him in his social circles. 91k obliged and was
      always very kind to PM - invited him to join bis basketball league in Westbwy, and assisted him
      during games, generously, despite PM's limitations on the court     1111 included PM, when others
      did not want him there, yet PM threw .Ii under the bus to save himself from getting in trouble
      for distributing the texts. The other boy, RM, who helped the hockey kids break into our garage,

      had also been to our home often, at the request ~his parents, who said to us, that they hoped

      their son could expand his social circle, becausrffi   *was very ~~- They also requested if RM
      could go to sleep away camp wit q       I   which-was not thrilled about &, 9           awas always
      inclusive to them both, so their deception was truly a shock to him. When they realized how
      harshly   -was     being punished, they all stayed quiet, to protect themselves. To   a ,this was
      also a total shock. He's the type of kid who would never rat out another kid, tattle or whine.
      Everyone was tlabergasted at the unfairness and extent of the punishment, so they all stayed
                                             •:
      quiet to protect themselves.



      45
Case 2:18-cv-01890-JMA-ARL Document 31-1 Filed 03/22/19 Page 24 of 45 PageID #: 624
    Case 2:18-cv-01890-JFB-ARL Document 31-1 Filed 03/22/19 Page 24 of 50 PagelD #: 396




       After a bogus hearing,   -was     suspended for three months, banned from the MS school
       property for "threatening" the hockey kids, with "a highly threatening photo and firearm" - even
       though they knew it was a Halloween photo and plastic gun. All mitigating circumstances and

       context were ignored. They even stretched the Code of Conduct rules to use the private,

       weekend, texts to suspend - choosing one text, that referred to school "we will get them in
       school on Monday", (by the time they suspended him on Friday, Monday bad passed three day
       prior), and they said they created a "nexus" from that text, so that they could include all the texts.

       In other words, they worked very bard to create evidence to suspend . . .


       The hearing was a sham. Superintendent Feirsen and Dr. Osroff, bulldoz.ed our attorney FROM
       1llE SANDERS FIRM OF MINEOLA into a plea deal, threatening to suspenctalc for a full
       year, if we chose to proceed with the hearing, present our side, and question their evidence. Our

       attorney said we had zero chance of winnin& as their panel would consist of school staff who

       would vote how Superintendent Feirsen told them to vote. We had to accept a "framed"

       suspension plea deal for three months, or -would be suspended for a year. ~ attorney said,
      "we would ruin our son's life", if we did not accept, and he tolda. "they will ruin your life,
     • and you will wind up in community college, if you you go ahead with this hearing." A forensic

       psychiatrist was prepared to testify on behalf of11119, that young boys tend to act impulsively,

       not necessarily foreseeing consequences of private texts, and that - ' s history was non-violent,

      and be did not display any sign of malicious intent, or intent to carry out the Halloween texts. We
      also
        ..... wanted to provide the context of the day, request the unedited version of the texts, plus an
      ACLU attorney was ready to question why and how the police were able to access a kid's private
      texts, on a weekend, and give them to the school to use against him. But despite our strong case,

      and their history of attempts to frame_, our attorney said we had to accept Dr. Feirsen,s plea
      deal, because the District had the power to punish him for a year, despite the weak, contrived
      evidence.

      45
Case 2:18-cv-01890-JMA-ARL Document 31-1 Filed 03/22/19 Page 25 of 45 PageID #: 625
    Case 2:18-cv-01890-JFB-ARL Document 31-1 Filed 03/22/19 Page 25 of 50 PagelD #: 397




      tilt served bis three month suspension with dignity, worked hard, and got glowing reviews
       from private teachers hired for two hours per day, at great expense to GC taxpayers. But he was
       isolated, from school, all activities and sports, due to the false attribution of "violent nature",
       which Dr. Osroff cruelly and disingenuously wrote in official documents. Pupil Services chief,

       Lynette Abruzzo turned a blind eye to the fake suspension and abuse, but she knew from the

       medical evaluations, that it was also a direct punishment of his dysgraphia, becau;; & 2 was an
       auditory learner, and needed to hear lessons in school to thrive. He lost out enonnously by

       physically missing for three months, and was effectively being double-punished, because he los

       so much academically.



       My beautiful boy was devastated. They stole bis 8th grade, academically, athletically, socially.

       These "educators" who knowingly imposed this false suspension, shook the foundations of his

       trustin adults, socially stigmati7.ed and embarrassed him at a sensitive age, when peer opinion is

       so significant to tweens.



      -     understood they were framing him, and it bewildered him. At age 13 now, he couldn't
      comprehend how the principal, and other administrators were deliberately lying. He lost his trust

      in adults for a while.


      His sunny smile dimmed. Our social son - always so inclusive with all kids, humble by nature,
      who never says a bad word about anyone, turned quiet, lost interest in everything he loved -

      sports, music, reading, socializing.



      all'as always been a "boy's boy", adventurous., loved mischief, I asked two teachers, off-the-
      record, i ~ behaving poorly in school, was I misunderstanding, making excuses for my

      45
Case 2:18-cv-01890-JMA-ARL Document 31-1 Filed 03/22/19 Page 26 of 45 PageID #: 626

    Case 2:18-cv-01890-JFB-ARL Document 31-1 Filed 03/22/19 Page 26 of 50 PagelD #: 398




       son? His reviews were always SQl)d? They both said . . was a typical middle school boy,
       would join antics with other boys, but never started mischief: was respectful, and sometimes shy
      - but he was a boy's boy. We   knew-      loved riding his bike around town, playing loud x-box in
      the Met-cave garage with friends, and he was certainly capable of pranks like tee-pee'ing, silly

      string attacks on houses, or ding-dong-ditching, as kids do in GC, but he never bit kids, nor

      threatened anyone on social media, damaged homes, insulted parents, lied, or sent anonymous

      threats. He's a solid, popular, kid, zero history of aggression in any venue, loves many sports,
      curious student, avid reader, joined history dub- in fact his Lightening basketball coach often
      said his only weakness on the court was lack of aggression I


      The MS admin framed him as retribution for our complaints. THEY EFFECTIVELY
      SUSPENDED HIM FOR 1HREE MON1HS, FOR PRIVATELY VENTING (NOT ACTING,

      OBVIOUSLY NO INTENT AS A WHOLE WEEK PASSED WITH ACTIVITIES WITH                              •
      TIIESE KIDS) TO A "FRIEND" ABOUT A YEAR. OF BULLYJNG AND VIOLENT ACTS
      AGAJNSTtlllllltTHAT THE SCHOOLADMIN AND THE POLICE, HAD ENABLED. They
      suspended him, singled him out of 16 MS kids that day, for reacting to bullying that they
      encouraged.


      Their Halloween suspension was the culmination of a year of attempted suspensions, and they

      imposed it ruthlessly, with total disregard for the actual circumstances, using their lawyers to
      threaten us. It was pure emotional abuse of a child by adults and their discrimination and

                                                                    .
      disproportionate justice blatant- a hockey boy who admitted to physically assaulting our son in
      school, causing a concussion and sprained ankle, who was Qllght stealing from his locker - got
                                                              '
      suspended for ONE DAY, but our son, who, together with other MS students, wrote some
      honible, private texts on a weekend, that had nothing to do with school, were edited to appear

      more sinister, intentionally taken out of the context of Halloween, and falsely presented as direct

      45
Case 2:18-cv-01890-JMA-ARL Document 31-1 Filed 03/22/19 Page 27 of 45 PageID #: 627

    Case 2:18-cv-01890-JFB-ARL Document 31-1 Filed 03/22/19 Page 27 of 50 PagelD #: 399




       threats, was suspended for THREE MONTHS. I would also bet the MS admin removed the
       assault from the hockey boy's (JS) permanent record, yet the framed Halloween suspension
       remain on W's pennanent record.


      BOARD OF EDUCATION "INVESTIGATES", POLICE IGNORE:

      We appealed the Halloween suspension to the Board of Education, and tiled another complaint to
      the Office of Civil Rights on the grounds that this Halloween suspension was obviously
      retaliatory, and we awaited the outcome of their investigations., while -    "served his time",
      three months of private teachers, at home, each day, paid for by GC taxpayers. We also sent a
      letter to the OC police Commissioner Jackson, asking why the school detective submitted an
      unverified report on a child, based on accusations of otlter children who had a history of false
      allegations against our son, but we did not get a response.


      We had extreme ineffective counsel FROM THE SANDERS FIRM IN MINEO~ for this
      Halloween suspension, and we had to find another attorney when he abruptly quit after the plea
      deal, when I questioned'him about why he forced us to acc:ept it, when I had found out we could
      have appealed to Albany for a stay, and . . could have remained in school during the appeal. It

      has since been suggestetho us that he was very "cozy" and amenable to the Disttict's law firm,

      because he was angling for future employment with them, as they are apparendy the largest
      "education" law firm on Long Island. Regardless, he certainly failed in his duty of 7alous
      representation, and he was not qualified for this type of discipline hearing. He blundered
      everything. He also quit before the scheduled meeting and evaluation he bad organized f ~
      before his return to school, after serving the~ months. We eventually found another
      education attorney, in the spring, but he (Stephen Morelli) was 81TeSted for unethical use of
      another client's funds, a month after we hired him. The Grievance Committee is investigating
      both attorneys now, but not sure when we will get an outcome.

      45
Case 2:18-cv-01890-JMA-ARL Document 31-1 Filed 03/22/19 Page 28 of 45 PageID #: 628
    Case 2:18-cv-01890-JFB-ARL Document 31-1 Filed 03/22/19 Page 28 of 50 PagelD #: 400




       The BOE hired an "independent" investigator, at great expense to the Village, Dr. Alan
       Groveman, who wrote a report exonerating the school administration of any retaliation or

       discrimination against -      Dr. Grovemap was later offered the position as interim

       Superintendent in OC, which he currendy bolds. I hate to believe his hiring was connected to his

      whitewash report, as he. seemed fair and kind.


      But Dr. Groveman's "investigation'' was designed to be a sham, as he was directed by the BOE,
      to Only investigate any Disability discrimination against Illa, yet he was not even given his
      complete disability.
       He was also directed to exclude the Halloween suspension from his investigati~ which was a
      key part of our complaint But Dr. Groveman discussed the Halloween suspension       witJA
      and implied to us that it was an unfair punishment He met A in the Administration Building,

      and asked him if Superintendent Feirsen bad ever spoke to   -about      the circumstances of
      Halloween Day, before suspending him, and-replied that Dr. Feirsen never spoke to him.
      Dr. Groveman told- that he'd been a Superintendent for many years in Suffolk County, and
      that he always reviewed the circumstances of a child's actions before imposing a suspension. He
      cited an example to -       - saying a MS boy was brought before him for bringing a knife to

      school. Dr. Groveman said he chatted with the boy and discovered the knife was in bis bag

      because he had been fishing with bis uncle that week~ and forgot to take it out, so Dr.
      Groveman cancelled the suspension. We told Dr. Groveman that we, ~ bad explained the
      circumstances of Halloween Day to the principal and wrote them to the Superintendent, but they
      ignored us. In fact, I had met with Dr. Feirsen, showing him all the concrete evidence we had

      obtained from Freedom of Information Act (FOIA) requests, a history of their actions, and
      proved the allegations of the hockey kids were cheny-picked, and one-sided, and Dr. Feirsen
      said, it didn't matter if. . was innocent - "that ship bas sailed'\ he said with a smirk. He would

      45
Case 2:18-cv-01890-JMA-ARL Document 31-1 Filed 03/22/19 Page 29 of 45 PageID #: 629
    Case 2:18-cv-01890-JFB-ARL Document 31-1 Filed 03/22/19 Page 29 of 50 PagelD #: 401




       not correct the injusti~'or amend-'s pennanent RCOfds to reflect the truth. He just

      generated more official documents with the hockey kids' contrived allegations.


      RETURN TO SCHOOLAFl'ER 3-MONTHS:
      Despited overwhelming evidence     that-     was ftamed, our appeals were downturned,

      whitewashed by the BOE and Superintendent, which effectively gave the MS adtnin a green light
      to continue abusing.upon bis return to school in February of 8th grade.



      When he arrived back after three months, they (MS principal, Gina Christel guidance, and
      Lynette Abruzzo) treated him like a "criminal", forcing him to change his schedule because "he
      could not be in classes with his "victims" (the hockey kidsl), publicly referred to him as a
      "perpetrator", and banned him from the 8th grade Maobattan boat trip in June, based.on the

      Halloween suspension back in November. Their retaliation so extreme, it prompted his
      pediatrician to say, "do they also want his first child as well?". We appealed the boat trip ban, as
      -wanted to attend with his mends. They said they would overturn the boat hip ban, as long
      as he did not eam three after-school detemions before June. He had never had an after-school
      detention in his entire time at the Middle School, but suddenly, within a month, he got three
      after-school detentions for minor, embellished incidents, and we received a letter saying he was
      banned again from attending the Manhattan boat trip. In order to "create" the three detentions,

      they aggressively intaTogated him with false accusations. For enmple, he was charged with
      "disrupting gym class, by INTENTIONALLY (the MS principal always added his opinion of
      intent) tossing a piece of gum towards garbage pail, which later wound up in another student's

      hair." The gym teacher, Mrs. Logue, contradicted Principal Osrotrs description, and said . . .

      DID NOT disrupt class, and two other students sitting with llll on the bleachers at the time,
      said he tossed the gum towards the garbage can, without looking, that it was an accident, and the
      class was not disrupted at all. But this was blown up into a big deal, we were called in for a

      45
Case 2:18-cv-01890-JMA-ARL Document 31-1 Filed 03/22/19 Page 30 of 45 PageID #: 630
    Case 2:18-cv-01890-JFB-ARL Document 31-1 Filed 03/22/19 Page 30 of                       so PagelD #: 402



       hearing with the Principal,   awas pulled     out of class, called a "liar" by the principal   again,
       and asked to re-enact the whole incident with another garbage pail in the principal's office. It
       was extremely biz.arre behavior by the principal, tim~ing, and traumatic for an 8th
       ~       who just wanted to be a kid, get back to nonnal after an unfair 3-month suspension. Not

       surprisingly, as soon as he earned the three after.school detentions enabling them to ban him

       again from the Manhattan boat trip, the detentions suddenly stopped.



       Adult v. Child bullying expert Prof McElvoy descnoes this as a common technique, educators
       mask their mistreatment of students as part of a legitimate role function, using the rhetoric of
       "motivation" or "discipline" to justify their actions.


       They also tried to intimidate him with a "shadow" in mid-March. A woman, unknown to             11111 or
       his friends, suddenly started following him everywhere, bathroom, gym, lunch ... she angrily

       questioned him when he took "too long" in restroom. He was terrified, upset and they refused to

       answer why? For two days, we e-mailed, called, asking why was a strange woman suddenly

       following him in school, and they would not answer- we called the princi~ social worker,
       guidance, head of. Pupil services, and e-mailed - no response for two days. • was

       e m b ~ very upset, and refused to go to school. We contacted the police, to say a stranger
       was following our son in school every day, and school would not advise who it was. The school
       finally reacted to the police, lying that a "shadow" was assigned toaa(suddenly) due to our
       complaint during the Halloween suspension, five months pri~ that the hockey kids had been
       harassing him, so they were "following" him in school to "protect" him. It was an absurd,
       nonsensical excuse for two reasons - they ignored the bullying of the hockey kids when we
       reported during their actions during the Halloween suspension S months prior to the "shadow",
       and, if they were genuinely trying to "protect". . . .as they told the police, under federal
      education law, they should have been following the hockey kids, and not stigmatizing the victim.
                                                                                                      0~




      45
Case 2:18-cv-01890-JMA-ARL Document 31-1 Filed 03/22/19 Page 31 of 45 PageID #: 631
    Case 2:18-cv-01890-JFB-ARL Document 31-1 Filed 03/22/19 Page 31 of 50 PagelD #: 403




       With all this retaliation and adult bullying ~ in school, upon his return from the 3-

       montb suspension, the Office of Civil Rights sent out an emergency team of an attorney and an
       investigator to negotiate Ila's situation with the Superintendent and District's attorneys. Upon

       confirmation of the OCR's imminent visit, suddenly we got notice that- would be allowed to

       attend the Manhattan boat trip in June, and they offered tutoring, private school fees etc to
       compensate for the Halloween suspension- but they would not fully expunge the false, .
       defamatory file they created on his pennanent record, or clear his name, which was. and remains
       paramount to us.




      SMEAR CAMPAIGN AND "FAKE" DISCIPLINE FILE:

      As noted earlier, GCUFSD weapooizes personal records by creating defamatory files with false

      innuendo, negative insinuations and comments from staff, thus abusing their power as custodians
      of permanent records, and then using the defamatory records to intimidate.



      They seem skilled at destroying reputations with innuendo. They tried this on our son, and
      others.


      For- they created a, "principal's tile", comprised of the false acaasations of the hockey kids,
      cherry-picked details from the Halloween suspension, and then details ftom the sudden after-
      school detentions, all embellished with phrases such as, "dangerous tendencies", adjectives

      "violent, sneaky kid", to paint him in a bad light. They also paid doctor's to write, false reports,
      at great expense to taxpayers, later removed when proven inaccurate, and got staff to add
      negative insinuations to innocent actions. ~smack into the HS football game on a Saturday,
      in violation of his ban from school grounds, and ran off as soon as he saw Mr. Tullo.". did

      45
Case 2:18-cv-01890-JMA-ARL Document 31-1 Filed 03/22/19 Page 32 of 45 PageID #: 632
    Case 2:18-cv-01890-JFB-ARL Document 31-1 Filed 03/22/19 Page 32 of 50 PagelD #: 404




       not even know he was not allowed to attend a football game at the high school on the weekend,
       and he stayed the entire game, and never ran off. But this false narrative lets them add a letter to
       his file writing stating the he was "banned ftom sporting events due to a "violent" incident (the
       falce hockey kid allegations is the violent incident!), and snuck into the game, and fled to avoid
       getting caught". That is how they twist an innocent 8th grader attending a HS football game, into

       an ugly, fake, character assassination. They also apply malicious intent to actions, "snuck in to
       the football field, fled when seen by Mr. Tullo", implying a sneaky character. Dr. Osroff also

       used this tactic, of adding negative insinuations and intent, to the documents related to sudden
       after-school detentions he imposed, to ban -       ftom the 8th grade boat trip.



       They've used this tactic on other families and staff.



      For example, a 4th grader with a learning disability at Stratford was caught doodling in class,
      day-dreaming, and was suspended for "violent tendencies", accused of "drawing violent,
      threatening images, disrupting class". Of course, the doodles were vague, but by adding their
      opinion as ''violent", it's difficult for the parents to dispute, but looks terrible in a record. An
      outsider will question the school on the veracity of their records. They repeat "drawing violent,

      threatening images, disrupting class" in other documents, with sligbdy different wordin& so it
      looks like a pattern of violence. That's how they do it There are other instances of smearing

      personnel records of school staff with negative insinuations.


      Most recendy, they did this to Coach Rich Smith in his age discrimination case, well covered in
      the GC paper.




      45
Case 2:18-cv-01890-JMA-ARL Document 31-1 Filed 03/22/19 Page 33 of 45 PageID #: 633
    Case 2:18-cv-01890-JFB-ARL Document 31-1 Filed 03/22/19 Page 33 of 50 PagelD #: 405




       In an effort to shut down the public uproar over his firing, then Superintendent Feirsen made
       public "false statements and lies about Coach Rich Smith issued at public meetings", according
       to his attorney.



       They tried to smear Coach Smith's reputation with false insinuations that he did something

       terribly wrong, which they "could not discuss publidy.' Everyone understood their nasty
       implication. Luckily the Coach had 40 years of good history and support in the District
       Superintendent Feirsen publidy stated, "we are not releasing the details of the extreme and
      unusual circumstances, because we want to spare the dignity of Coach Smith, and everything is
      confidential." THAT IS HOW 1HEY DO IT, DEFAMATORY INSINUATION. Coach Smith's
                 .......
      lawyer called out their tactics publicly - calling them "disgraceful making it appear Coach Smith
      did something tenibly wrong." He added that the school administration were bullies, and

      "obviously didn't read the lesson on bullying taught to GC kids."


      They also used their other ~ous tactic of collecting "anonymous letters", on Coach Smith,

      same as they did to our son. Parents complained at a public meeting that their high school sons
      were pulled ftom classes and "forced" to write negative comments about Coach Smith, for his

      personnel file.



      Unfortunately they targeted a new child this sprin& also a Middle School boy with a learning
      disability, who was expelled because they said he was "'violent." Other students say he was
      disruptive, as he did have ADHD, but never aggressive or violent, and they exaggerated an
      incident in gym where he scuffled with another kid, and expelled him. They never expelled JS
      for assault ? But this boy's permanent record will have that false label of "violent tendencies",
      basically because he bas a learning disability and they wanted to get rid of him.



      45
Case 2:18-cv-01890-JMA-ARL Document 31-1 Filed 03/22/19 Page 34 of 45 PageID #: 634
   Case 2:18-cv-01890-JFB-ARL Document 31-1 Filed 03/22/19 Page 34 of 50 PagelD #: 406




      rve heard this story over, and over -adding false details, implying aggressive behavior to push

      kids out of the District - adding a word like "violent tendencies", to an official record, then
      repeating it in diff'erent variations, throughout a file. They falsely use the word "violent" because

      that allows them to legally kick a kid out of the District. The principal tried it on our son in his

      first attempted suspension   or& noted earlier, falsely charging         lfkith drawing "graphic
      penises", which was obviously intended to make him look weird, but luckily we proved it was

      not our son, but a hockey kid, but when I actually saw the alleged "penis post-it" , it was so

      simplistic, like three circles. They exaggerated, lied, falsely implied something sinister.



      Another example was a widely circulated HDail from Principal Osroff: copied to many teachers,

      referring to     ~ dangerous tendencies", (again based on the false allegations of the hockey

      kidsl). Our son had zero acts of aggression and dean record, yet they base this damaging

      description, in his permanent record, on the false accusations of the hockey kids, and repeat it,

      over and over.


      They also sent an e-mail t o - s teachers stating his medical reports "appeared fake, with

      different fonts" implying that we were making up bis dysgraphia. We submitted extensive

      profes.1ional reports from Weil Cornell in Manhattan, concurred by another dysgraphia/dyslexia

      expert's report from Great Neck, plus a top-notch occupational therapist, who also sent them her

      detailed evaluation. Insinuating to   J2   teachers that his diagnoses were fake was cruel, and

      affected how he was treated in classes, adding stress for him. No wonder some teachers
      continued penalizing him for sloppy writing.



      They also went after me, and disingenuously tried to paint me as a parent who harassed teachers.

      I received a registered letter from the principal and Superintendent Feirsen banning me from
      contacting   a     teachers. I nuely, if ever, contacted his teachers directly, so I asked Feinen to

      45
Case 2:18-cv-01890-JMA-ARL Document 31-1 Filed 03/22/19 Page 35 of 45 PageID #: 635
    Case 2:18-cv-01890-JFB-ARL Document 31-1 Filed 03/22/19 Page 36 of 50 PagelD #: 408




       his tile, and did not include them in his review meeting, before returning to school, instead she
       focused on the false allegations of the hockey kids, embarrassing him, and handing a copy of
       them around the room, to all of-'s teachers, he was mortified, and she publicly called him a
      "perpetrator" at this meeting.



      Bottom line is they intentionally desttoy reputations to discredit those who file justified
      complaints. The BOE knew about our situation, and ignored it. We appealed to them in person,
      showing how the MS admin concocted evi~ framed our son in retaliation for our complaints
      to the Office of Civil Rights, and   a   went before them, and they just sat their stone-faced,

      listened to our appeal, and concluded that our complaints were "unsubstantiated." Another
      whitewash where they effectively supported the retaliatory abuse of the school administration.


      Coach Smith said publicly he was "severely concerned about the possibility of retaliatory action
      by the school district against me for filing this discrimination claim."



      If a seasoned coach, with 40 years experience, feared their bullying tactics, how could my 8th
      grade son fight them, alone in the school building, surrounded by these unethical, adults, who
      controlled the narrative and are notorious for weaponizing permanent files?


      Coach Smith's lawyer said publicly, "I wonder what he (Superintendent Feirsen) would do, and
      how be would feel if somebody said he was leaving for "extreme and unusual circumstances

      which must be kept confidential."


      How do these adult perpetrators feel now, including Dr. Feirsen who resigned, that their
      unethical and illegal behavior is exposed? The difference is the accusations described here are
      true, and can be substantiated. I would welcome the chance to dispute or debate any of my

      45
Case 2:18-cv-01890-JMA-ARL Document 31-1 Filed 03/22/19 Page 36 of 45 PageID #: 636
    Case 2:18-cv-01890-JFB-ARL Document 31-1 Filed 03/22/19 Page 37 of 50 PagelD #: 409




       statements, or claim defamation- they can't The BOE has declined every request for a FERPA

       hearing, to prove the veracity of details and entries in-'s permanent file, or these allegations.
       I hope this story serves as a warning to other families, and staff in the District who may be
      falBeted by their tactic of falsifying personal files. The former Superintendent Feirsen left under
      a cloud of lawsuits, so hopefully, the new Superintendent will foster a more humane dimate, and

      move away from bullying and intimidation, which does not reflect GC values.


      HISTORY OF BULLYING:
      Unfortunately, there seems to be a history of covering up bullying by the MS administration. I
      received a flood of supportive comments, even visits from other parents I've never met, in
      response to a letter I wrote in the OC paper last fall, suggesting that the MS admin enabled the
      bullying of Liam O'Brien, our son, and others. As was reported, Liam suffered daily extreme

      bullying in the MS, and despite evidence, the school "investigated" the bullying Liam endured,
      and came back with "no finding", same as they did with the assault on our son in the school
      hallway, even though the hockey boy lldmitted he did it to police, and there was evidence the boy
      was stealing frontal/ls locker, they still adm back with a "no finding" conclusion, as they
      always do.


      Several parents said thank you for exposing this issue, and told stories of similar experiences,

      current and going back years in the MS, where their children were hurt, bullied, harassed, and
      their complaints to the admin were ignored.


      POLICE/ BA'S OFFICFJ FAMILY COURT:
      But why would the school Detec1ive Pedone help the MS ftame a child, and cover up an assault?
      Why would this same detective violate police protocol, by building a false tile on a minor••~,
      without notifying the parents? In addition to the ooverified police report by hockey kids on

      45
Case 2:18-cv-01890-JMA-ARL Document 31-1 Filed 03/22/19 Page 37 of 45 PageID #: 637
   Case 2:18-cv-01890-JFB-ARL Document 31-1 Filed 03/22/19 Page 38 of 50 PagelD #: 410




      Halloween, which Det Pedone gave to the school knowing they were using it to suspend -              he

      also filed a false report on   a   over a toy gun incident involving many OC kids at Stratford

      playground, on a weekend, when -          was away at a basketball tournament in Westchester.

      Pedone also filed another false report on -
      pool, which was grossly exaggerated, and singled     out-
                                                       about a "rock-throwing incident" at the village
                                                                      who was among, about eight other



                                         out-
      MS kids who threw wood chips ftom the mini-golf course in the back parking lot, and hit a

      parked car, but Pedone singled             in his report, embellished it to "rocks",
      attributed damage, and again, filed it, without notifying the parents, as he is required, nor
      checking facts.


      It remains frightening that Det Pedone filed these reports on our son, and that he supported the

      Halloween suspension with unverified allegations, and that Commissioner Jackson was fully

      aware of all these incidents.



      We would never have known that. . had this false police file on record, if we had not
      submitted a Freedom of Infonnation Act (FOIA) request for the hockey kids' police report, to
      appeal the Halloween suspension.


      If for example,   Ia   gets in trouble in the future for a minor offense, and the police provided this

      false, past "record", it could hurt him, and be held against him, as a past "history".


      Why was this detective targeting our son? It was alarming, to say the least and the Commissioner
      did nothing to stop it.



      I wony often now, that my sons will be unfairly singled out, or "framed", at a teen party in town,
      where the police might get involved, as sometimes happens.

      45
Case 2:18-cv-01890-JMA-ARL Document 31-1 Filed 03/22/19 Page 38 of 45 PageID #: 638
    Case 2:18-cv-01890-JFB-ARL Document 31-1 Filed 03/22/19 Page 39 of 50 PagelD #: 411




       Our experience was that the police protected the adult perpetrat~ the bullies, instead of the

       child.


      Liam O'Brien's mom said she also went to the GC police, when the MS school admin ignored

      her complaints about kids bullying her son, and Detective Pedone brushed her off, saying they
      could not do anything about kids who were "raised poorly", refening to the bullies. As with our
      son, the bullies kept going, punching and taunting Liam in school, causing serious hann.


      GC police fight crime, but also protect the reputation of the village, thus property values. An
      assault, or bullying, in the Middle School does not reflect well on GC. When the hockey kid was
      arrested at the MS for assault, it was downplayed by the police also - hall camera disappeared,

      the teacher witness was never questioned by the police, the school detective lied to family court

      about the evidence, equalizing the crime, by lying and saying -       had been calling the hockey
      kid a "fagot" for months, which was absolutely false, and never mentioned or logged in the

      investigation, but Det Pedone presented these lies to family court to make the case go away.


      We spoke to the Assistant District Attorney of Nassau County, Jessie Aviram and an Inspector
      McHugh, about the fake evidence submitted to family court, and false police reports on a minor,

      they infonned us that Det Pedone was violating police protocol, and that we should contact the

      OC police, and an attorney to get it rectified. We also spoke to the head of family court,
      Stephanie Hubelbank, showing her evidence that Det Pedone changed the wibless statements,
      and lied in his reports to the court about the assaul~ that the school adlnin (adults) were bullying
      our son, and the GC police were not helping. Ms. Hubelbank said she could not do anytbin& and
      that we should contact a crisis center for bullying.



      45
Case 2:18-cv-01890-JMA-ARL Document 31-1 Filed 03/22/19 Page 39 of 45 PageID #: 639
    Case 2:18-cv-01890-JFB-ARL Document 31-1 Filed 03/22/19 Page 40 of 50 PagelD #: 412




      We were uncomfortable about charging another 12 year boy with assault when essentially the
       School should have dealt with it and we asked the DA if there was anything else that could be
      done. He suggested anger management dasses and several other measures, which we agreed to
      and then dropped the charges.


      Obviously OC police clout in the DA's office, and Family Court trumped stark evidence. There
      was no one we could appeal to, except the Office of Civil Rights.


      EXPOSING THE TRUTH TO PREVENT FUTURE BULLYING:
      As was the case with Liam O'Brien, our son, and others, the school district failed to provide a

      safe and supportive learning environment, free from intimidation, tauntin& physical abuse,
      harassment and bullying in school. They also enabled bullying, allowing it to escalate to

      violence, and even hospitaliz.ation in Liam's case. The culture of turning a blind eye, and
      intimidation is also terrible role modeling for young minds.


      The BOE and police were complicit for ignoring the evidence and complaints.


      It was all so easy to avoid.



      Evidence from bullying experts show that when adults respond quickly and consistendy to
      bullying they send the message that it is not acceptable. Bullying fosters a climate of fear and

      disrespect that can seriously impair the physical and psychological health of its victims and
      create conditions that negatively affect learning,   thereby undermining the ability of students to
      achieve their full potential. The problem of educator-student bullying is compounded by a
      general absence of school policies and procedures written to handle allegations of abusive
      conduct.

      45
Case 2:18-cv-01890-JMA-ARL Document 31-1 Filed 03/22/19 Page 40 of 45 PageID #: 640
    Case 2:18-cv-01890-JFB-ARL Document 31-1 Filed 03/22/19 Page 41 of 50 PagelD #: 413




      Covering up bullying hurts the victims and the bullies, and their future victims. What are the
      long-tenn behavior predictions for the boys who threatened and hurt other kids in the MS, and
      got away with it at a fonnative age? These MS boys gradually got more aggressive, violent, and
      threatening because they were empowered by the adults. They even bragged about it



      For example, the boy (FB) who led the police report against alt for the Halloween suspension
      has been reported to police several times since then, by his neighbors, for harassing them,
      throwing full coke cans at them when they are in their garden, throwing chicken bones and
      charcoal on neighbor's property. When these neighbors complained to the parents of (FB), who is
      now 16, they reply, "FB and his mends are just being kids.". But this is very creepy behavior,
      and indicates a sense of entidement.


      It's also expensive for GC taxpayers to cover up bullying, in staff'bours to write reports,
      investigations, legal fees, though I am told they have legal insurance to cover all this. It also
      1amishes the reputation of the school district. Hopefully the new Superintendent can aeate a
      respectful environment for all famili~ with sound ethical policies. The fact that so many parents
      expres.1 fear of retaliation for valid complaints to admin, that school staff "look the other way"
      on bullying, indicates that the stench of intimidation seeped down from the top, to the kids.



      By exposing the District's manipulation of personal files, and white-washed DASA
      "invesaigations" of bullyi11& parents and school staff are now infonned Hopefully going public
      protects kids in the future, and ends the coverups.



      OC deserves a school admin that reflects the values of its residents, where building character is
      as important as a solid education.

      45
Case 2:18-cv-01890-JMA-ARL Document 31-1 Filed 03/22/19 Page 41 of 45 PageID #: 641
    Case 2:18-cv-01890-JFB-ARL Document 31-1 Filed 03/22/19 Page 35 of 50 PagelD #: 407




       were none. But by officially banning me, and creating this document in      .,s
       supply evidence justifying this ban, or any cwrent teacher who could have complained. There
                                                                                         permanent file, it
       gives the false impression that I harassed teachers, and that I was a "problem mother", which
       would deflect from their abuse. I was bombarded with discipline letters, issues, legal threats-
      from several parts of the administration - which I solely bad to respond to. They overwhelmed
      me with paperwork.


      They also tried to emb81T8Ss me with the PTA I was appointed Cuniculum Coordinator for the

      MS when. was in• grade. I never allowed the personal disputes with MS to affect my
      role. On both occasions, when I was set to chair meetings at the MS, the principal spitefully
      cancelled the meetings, thus cancelling important discussions on parental concerns of curriculum
      topics I bad been asked to discuss. (which we sent to them days prior). I had to resign from this

      post, to preserve these important dialogues, for the sake of the students.



      They also tried twice with false incidents on my younger son, but we fought back, time-

      consuming, but got those overturned and corrected, because they bad lied, and we proved it.


      Their smear campaign was so malicious (and false), we can only imagine what other negative
      infonnation they've spread about us.


      Another tactic is DECEPTION BY OMISSION, which I they used successfully to prosecute the
      Halloween suspension as I oudined, by omitting the mitigating circumstances of Halloween and
      the provocative actions of the hockey kids. They also damaged our son's permanent record, BY
      REMOVING AND OMITIING POSI11VE LE1TEilS, report card comments, and accolades
      from teachers, coaches etc. For example, all his private teachers during the suspension, sent very

      positive reviews of him to the school, but head of Guidance Gina Christel removed them from

      45
Case 2:18-cv-01890-JMA-ARL Document 31-1 Filed 03/22/19 Page 42 of 45 PageID #: 642
   Case 2:18-cv-01890-JFB-ARL Document 31-1 Filed 03/22/19 Page 42 of 50 PagelD #: 414




      Basically a school administration where the adults are good role models for children. Other

      school districts dothi~ so can OC.


      GC is a solid community, with a school district of dedicated educators. These actions described
      here were canied out by a few "bad eggs".


      There are many super-star teachers in Garden City - the types who will be spoken about with
      fondness and reverence by students for years to come, because they were kind, held boundaries,
      and led by example. Every good teacher knows kids respond best when they feel liked. I can
      testify this is true from overhearing kids conversations. Teaching ability or subject don't seem to
      matter in regards to the popularity of teachers. Seemingly, kids will try their hardest, if they
      believe a teacher genuinely cares, and wants them to do well. At a lecture I recently attended, the

      audience was asked to raise a hand when they thought of a teacher who inspired them. Most
      responded quickly. We can all do that - recall those special teachers. I can. Mr. Scanlon, my

      Junior year history teacher, changed the course of my life with a few kind and supportive words
      that inspired me to believe I could achieve anything, fulfill my dreams to travel the world as a
      foreign news journalist for 16 years, and gave me the confidence to pursue an Ivy League degree,
      which I probably would never have sought, if he had not told me I could. Teachers have huge
      impact.


      GC teachers like Mr. Cz.achor, Mrs. Beovitcb, Mrs. Fisher-Fogel, Mr. Menges, Mr. Fediw , Mrs.

      PeUettieri, Mr. Monastero, Mrs. Chase, Mrs. Vitucci, Mrs. Takiscb, and Mrs. Fasulo, are all in
      that hall of fame, that I've over-beard kids speak of with respect and affection. There are

      probably many more, but I know for sure these teachers have made a positive impact on students.




      45
Case 2:18-cv-01890-JMA-ARL Document 31-1 Filed 03/22/19 Page 43 of 45 PageID #: 643
   Case 2:18-cv-01890-JFB-ARL Document 31-1 Filed 03/22/19 Page 43 of 50 PagelD #: 415




      In contrast, the teachers and educators who hurt my son, and other kids, or turned a blind eye,
      aren't likely to enjoy that kind of reverence ftom their students, now, or in memOfY. They
      squandered their sacred privilege to mold young mi~ and instead modeled abuse of power,
      and petty, small-mindedness. I chastise myself about leaving- in their care for so long, but I
      never imagined people who dedicated their lives to helping children, could act so evil. They got

      worse, as their coverup spiraled lmger than the original crime, framing my son to deflect from
      their crimes, emotionally abusing him in the process of protecting themselves.



      Principal Peter Osrott: Lynette Abnu.zo, Gina Christel, Keegan Baker, William Marr, Karen
      Castoro, Maigaret Gullotta, and a few others, to a leuer degree, are guilty of mean-spirited,
      disdainful, and illegal conduct.

                    -~

      They thought they could get away with it because they have expensive lawyers to help cover it

      all up.


      CONCLUSION:
      The bottom line is ugly - adults given the privilege of nurturing young hearts and minds-
      intentionally damaged and hurt children in their care. Instead of providing a safe
      learning environment, they abused their power to enact revenge, and enable bullying.



      The District is still holding the bogus discipline file on our son to help exonerate themselves in
      ongoing investigations. They succeeded in forcing us out of the District to private school. They
      obviously had the backing of the BOE, so we could never feel comfortable sending our sons to
      the HS.




      45
Case 2:18-cv-01890-JMA-ARL Document 31-1 Filed 03/22/19 Page 44 of 45 PageID #: 644
   Case 2:18-cv-01890-JFB-ARL Document 31-1 Filed 03/22/19 Page 44 of 50 PagelD #: 416




      Meanwhile, our smart, fun-loving, son is recovering well in a private school, with great role
      models, where he feels safe, trusts and likes the adults, and has a sense of equal justice. He's
      starting to thrive due to a strong sense of communify, and teachers he believes, truly wish him
      success. It took a while to regain faith in educators, and catch up. He lost a full year. (we had
      appealed to the BOE for him to re-do 8th grade, since he missed so much academics, sports,
                                                    ~

      music, social growth, but they declined). Plus the stigma of the false Halloween suspension
      lingers. People in the communify don't know he was innocent, and had been framed by vengeful
      adults and hockey kids.



      Even in his private school, he had to experience 1he discomfort of sitting in classes with two of
      the hockey kids - the one who assaulted him and bragged about getting away with it (JS), and
      one who tried to "frame" him, stole his lunch card and more (SV). He also has to ride on the bus

      with the boy (PM), who lied to the police and school about the "intent" of the texts, to save
      himself. . . has to endure their smugness, knowing they got away with the hurling him.


      Ironically, the hockey boy who led the false report   ma to the police bas been in trouble
      several times with his neighbors, for throwing full cans at them, and violating their property. He
      got away with a false report to the police, and with bullying condoned by the school, so he
      continues. Also, the MS expelled another boy with a learning disabilify last month - same story,

      series of embellished "discipline" issues with child "witnesses", and white-washed DASA
      investigations - and now this boy is forced out of the District.



      As a parent, I remain haunted by images of my 8th grade son's spirit being crushed by adults, in

      a building where he was essentially a "hostage", and I oouldn't protect him, and how they played
      mind games, twisting his notions of fairness and authority.




     45
Case 2:18-cv-01890-JMA-ARL Document 31-1 Filed 03/22/19 Page 45 of 45 PageID #: 645
   Case 2:18-cv-01890-JFB-ARL Document 31-1 Filed 03/22/19 Page 45 of 50 PagelD #: 417




         The principal of the MS was obsessive about our son, in ~ weird way. Other MS kids commented

         that they had barely ever seen dns principal, and -was called down there, some1imes several
         times a week. to his office, for inappropriate, aggressive, leading questions. And during the many
         "hearings" in his office, he always seem "gleeful'' imposing a punishment on.,.....
         reported to us that the principal, "he is always trying to put words in my mouth". It got to the

         point, where I demanded that the school social worker, or another adult was always in the room,

         when Principal Osroff questiooot   If j   Bu_ 5          ,., aid ~spcial worker, Mr. Keegan Baker,
                                                           , .. ,(:;'i:.   .   f'   ~



         never helped him when the principal was being ~;l,le just sat staring at the wall.


         But we kept on with, "continue to do the right thin& when the wrong thing is happening to you",
         and finish this year.


         We're grateful our son is not like any of the bullies, or the unethical adults in the school
         administration, nor is he anything like the kids who ftamed and harasKd him. He's not the type
         of kid who punches people in school, or anywhere, doesn't steal lunch cards, lie to get other kids

         suspended, nor attack homes, scream obscenities at adults, damage property, rat out fiiends to
      protect himself: and he never threatened (anonymously or otherwise) on social media or text.

     -        might have been a fypical MS rascal, up to boy misehie( but has never done anything as
      vile as the hockey kids, or as cruel as the adults in the MS. Bullies of all ages, tend to be

      insecure, and bully to feel good about themselves - our son doesn't need to do that, he's social,
      humble, and kind - never compares himself to others, or expresses jealousy.


      I know my son will grow up to be better than the educators who hurt him. These perpetrators
      may have bruised him, but he learned from their petty actions what unethical and abusive adult
      behavior looks like, so he knows now what 1;Ype of human being he doesn~t want to grow up to
      be. At least they taught him something in the MS.

      45
